Title: To George Washington from William Heath, 6 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 6. 1782.
                  
                  Major Keith has been relieved from the lines, and is ordered in arrest on the enclosed charges, which are submitted to your excellency.  He will soon be brought to trial unless you think proper to order otherwise.
                  A considerable number of soldiers in every regiment I am informed, are destitute of cartridge boxes, which will render them in a great measure unfit for real service, should the regiments be ordered to march.
                  The 3d Massachusetts brigade is in great want of a conductor of military stores.  The brigades are now so strong that it is very difficult if possible for the brigade-quartermasters to do both duties.
                  The enclosed from major Smith was received yesterday.  If your excellency has no objection, captain Benton shall be relieved.  Captain Dorence declines being appointed to the superintendency of the hospital, and wishes, if an opportunity offers, a command at some post where his duty will be more military.  I have the honor to be with the greatest respect, your excellency’s most obedient servant,
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     Dear General
                        
                        Camp Connecticut Line Augt 4th 1782
                     
                     The bearer Capt. Dorrance of the 5th C. Regt was wounded sometime past, is still lame, which renders him incapable of field duty—he is Nevertheless Anxious to continue in the Army, and wishes if possible to be Appointed to some station’d Command.  I beg leave to recommend him to the General for such a Command should there be an Opportunity.
                     Captain Benton of the 5th C. Regt has been employed as Superintendant of the Hospital at New Windsor for twelve months past, in consequence of which the Accounts and affairs of his Company have suffer’d and he is much wanted to attend to them—if the General could Judge it expedient, I should be much Obligd to him to order Capt. Benton relieved.I am dear General Your most humble Servt
                     
                        D. Smith Major Comdg 5th Regt
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Highlands August 5. 1782
                     
                     You are ordered in arrest for unmilitary and unofficerlike conduct in the following particulars, vizt.
                     l. For ordering serjeant Bennet and twelve men from the 8th Massachusetts regiment on the 23d ultimo, to march from West point, without the orders or knowledge of the commandant.
                     2. For instructing serjeant Bennet to take directions from mr Brown, a trader, respecting the guarding of stores to West point; which stores it is said, were contraband, and were attempted to be conveyed to West point contrary to the laws of the state; and by such misapplication of the guard, reflecting dishonor on the army.
                     You will consider yourself in arrest accordingly until you are brought to trial or released by proper authority.
                  
                  
               